Citation Nr: 0845116	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-24 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, also 
claimed as secondary to a service-connected dental condition.

2.  Entitlement to service connection for esophagitis, also 
claimed as secondary to a service-connected dental condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1945 to February 1947.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2008 October decision from the United States 
Court of Appeals for Veterans Claims (CAVC) remanding the 
Board's February 2006 decision, denying the veteran's claims 
for service connection of esophagitis and depression, both 
claimed as secondary to a service-connected dental condition, 
on the merits.  This matter was originally on appeal from 
March 2003 and December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran had a hearing before 
the Board in March 2005 and the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).

The esophagitis issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The most probative and competent evidence does not indicate a 
link through causation or aggravation between the veteran's 
current depression and his service-connected dental 
osteomyelitis nor is there competent evidence that shows his 
depression is directly related to any remote incident of 
service.


CONCLUSION OF LAW

The veteran's depression was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1101 and 5107 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 and 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003, February 2004 and April 
2005.  Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2008).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the veteran still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and a 
SOC was provided to the veteran in May 2004 and a SSOC in 
October 2005.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board, in a February 2006 decision, previously found the 
duty to assist satisfied because the veteran was afforded a 
medical examination in May 2005 to ascertain the extent and 
likely etiology for any psychiatric diagnoses rendered, to 
include whether the veteran's depression is secondary to his 
dental disability.  Cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).

The CAVC, in a July 2008 decision, remanded the claim back 
finding the Board inadequately addressed whether the May 2005 
psychiatric VA examination is in compliance with the 2005 
Board remand order.  That is, the remand order requested that 
a medical examiner opine whether it was "at least as likely 
as not" that the veteran's depression was caused by his 
service-connected dental disability or by any other dental 
disability of service origin.  The medical examiner, in turn, 
opined that it was "more likely than not" that the 
veteran's depression is secondary to his frustration with VA.  

The Board is under a concomitant duty to ensure compliance 
with the terms of its remands.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  In this case, the Board finds the 
examiner's phrasing of "more likely than not" is in 
substantial compliance with the terminology requested by the 
Board.  The remand order did not mandate the use of the 
phrase "at least as likely as not", but rather asked an 
inquiry of causation, which the examiner competently and 
thoroughly answered.  This is explained in more detail below.  

The Board concludes additional remand to mandate specific 
language in an examination would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The examiner's opinion is not ambiguous and his 
rationale is thoroughly explained in the examination report.  
Further examination or opinion, moreover, is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the veteran alleges his depression is related to his 
dental disability.  More specifically, his periodontal 
disease resulted in the loss of all his teeth allegedly 
causing the veteran mental anguish.  
 
Where a disability is claimed as proximately due to or the 
result of a service-connected disease or injury, as is the 
case here, service connection may also be established on a 
secondary basis by a showing that (1) a current disability 
exists and (2) the current disability was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a).  Compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The veteran is currently service-connected for a dental 
disability, namely osteomyelitis.  His service medical 
records confirm extensive dental treatment, but are silent as 
to any complaints, treatment or diagnosis of depression or 
any other psychiatric illness. 

Even if chronic conditions were not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry here is whether the veteran's 
depression is proximately due to or the result of his 
service-connected dental disability or any other remote 
incident of service. The Board concludes it is not. 

In support of his claim, the veteran submitted a private 
psychiatric evaluation dated November 2002 diagnosing the 
veteran with major depression.  The private psychiatrist, Dr. 
Lozano, indicated the veteran had no prior psychiatric 
history.  Regarding etiology, Dr. Lozano opined as follows:

He is a 74-year-old gentleman, who has no prior 
psychiatric history.  He does have an unresolved 
issue for many, many years with the VA, which at 
this time, his depression has been more prevalent 
in his mind, almost obsessively thinking about it 
and experiencing classical symptoms of depression 
at this point.

The examiner, in rendering his opinion relied mostly on the 
veteran's reported history, which included his military 
history.  The veteran focused on "getting the run around for 
over 28 years, with the VA administration" as well as 
"having lost all his teeth by age 20...."  Although his 
dental disability was noted, the examiner found the veteran's 
depression due to his frustrations with the VA.  The examiner 
did not indicate a causal connection between any incident of 
service and the veteran's diagnosed depression.

The veteran also identified a December 2002 private 
psychiatric examination conducted by Dr. Gutman, a private 
psychiatrist.  Dr. Gutman diagnosed the veteran with 
generalized anxiety disorder; psychological factors effecting 
general medical condition (GI complaint and conditions); and 
atypical depressive disorder.  The veteran, within the 
examination, focused on his gastroesophageal reflux disorder 
(GERD) and the anxiety he had over his gastrointestinal (GI) 
conditions.  Specifically, Dr. Gutman noted as follows:

[The veteran] reports he was diagnosed with 
Barrett's Esophagitis in 1987.  He had another 
endoscopy, it showed some changes but cancer is 
not suspected at this time; however, he is very 
worried that it will turn into cancer.  This worry 
is causing him to feel miserable all of the time.

Dr. Gutman also noted the veteran's frustrations with the VA, 
specifically, with not recognizing esophagitis as service-
connected.  From the record, it is not apparent Dr. Gutman 
relied on anything other than the veteran's self-reported 
history and his own observation.  Even so, the Board finds 
compelling the veteran did not mention his dental disability 
during his psychiatric evaluation as a possible reason for 
his depression.  

The veteran was afforded a VA psychiatric examination in May 
2005 where the examiner diagnosed the veteran with 
depression.  With regard to etiology, the examiner opined as 
follows, "it is more likely than not that his depression is 
secondary to the ongoing and continuing frustration with the 
VA."  The opinion is compelling because it is based on a 
complete psychiatric evaluation and a complete review of the 
claims folder.  Also compelling, the evaluation indicates the 
veteran mentioned his dental disability and esophagitis, but 
overall focused on his anger at the VA "...because of all the 
lies that have been put in his record."

The veteran was also afforded a VA dental examination in May 
2005 regarding a different claim.  Within the dental 
examination report, the examiner indicated the veteran's 
dental disability resulted in the loss of all his teeth, 
which "...caused psychiatric problems due to being young and 
edentulous."

The Board in its prior February 2006 opinion discounted the 
dental opinion based on the fact that the examiner is a 
dentist and, therefore, had less qualified credentials to 
render an opinion regarding his psychiatric condition then 
the other medical opinions found in the record.  The CAVC, in 
a July 2008 decision, remanded the Board's decision in part 
finding the Board did not adequately explain its basis for 
assigning limited probative value to the VA dentist's opinion 
and finding that the dentist was incompetent to render such 
an opinion.

The May 2005 dental examiner is a medical doctor and thus is 
competent to render a medical opinion.  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board finds 
that the other medical evidence is far more probative for the 
following reasons.

Initially, the dental examiner did not diagnose the veteran 
with a specific psychiatric disability.  Rather, he merely 
opined that the veteran's "psychiatric problems" in general 
were caused by the veteran's dental disability.  The May 2005 
dental examination report, moreover, does not indicate the 
dental examiner reviewed the claims folder in rendering his 
opinion.  Indeed, he later submitted a June 2005 addendum 
after reviewing the claims folder finding no causal 
connection between the veteran's dental disability and his 
chronic GI and cardiovascular problems.  At that time, the 
dental examiner did not address the veteran's psychiatric 
diagnosis, but it is clear his prior May 2005 opinion was 
rendered without a review of the veteran's claims folder.  
Medical opinions based on incorrect or incomplete factual 
premise are not probative.  Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993).

Additionally, although a dental medical doctor is competent 
to render a medical opinion, it is clear psychiatrists have 
far more work history and expertise in assessing psychiatric 
disabilities, to include causation.  In this case, three 
psychiatrists attributed the veteran's depression to things 
other than his dental disability, to include his frustrations 
with the VA adjudication process and his GI conditions.  

The three opinions, moreover, were rendered after a complete 
psychiatric evaluation.  The May 2005 dental opinion, on the 
other hand, was rendered after a dental examination.  Indeed, 
the dental examiner does not indicate any rationale for his 
opinion.  All clinical tests done in conjunction with the May 
2005 dental opinion were dental in nature.  The examination 
report does not indicate any psychiatric evaluation or other 
basis behind the examiner's opinion.  

In contrast, the three psychiatric opinions detail the 
rationale of their opinions.  Their evaluation reports 
include psychiatric diagnostic testing.  The opinions 
rendered by the VA psychiatrist, Dr. Lozano and Dr. Gutman 
are supported by a thorough psychiatric evaluation reports.  
The VA psychiatrist, moreover, indicated reviewing the claims 
folder in rendering his opinion and the opinion is consistent 
with the evidence in the claims folder. 

For these reasons, the Board finds the 2005 VA psychiatric 
examiner's opinion, coupled with Dr. Lozano and Dr. Gutman's 
opinions are far more probative than the 2005 VA dental 
examiner's opinion.

In summary, the Board finds that the most probative and 
competent evidence of record does not show that the veteran's 
service-connected dental disability is responsible for his 
current depression.  Indeed, the Board finds the most 
competent and probative evidence does not link the veteran's 
depression to any remote incident of service.  The veteran's 
first psychiatric treatment is in 2002, over five decades 
after service.  The treatment was done at the urging of his 
wife due to his frustrations and obsession with the VA 
adjudication process.  Since that time, the most probative 
medical evidence attributes the veteran's psychiatric 
disability to issues unrelated to his active service or 
service-connected disability.

Service connection, to include secondary service connection, 
requires competent medical evidence indicating that the 
condition is proximately due to or the result of active duty, 
to include a service-connected disease or injury. See 38 
C.F.R. §§ 3.303, 3.304 and 3.310.  The most probative 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for depression, also 
claimed as secondary to a service-connected dental condition, 
is denied.


REMAND

In a February 2006 decision the Board, in pertinent part, 
reopened the veteran's claim of entitlement to service 
connection for esophagitis, also claimed as secondary to a 
service-connected dental disability, and denied the claim on 
the merits.  The RO, in its denial, declined reopening the 
claim finding no new and material evidence. 

In its July 2008 decision, the CAVC, citing Hyatt v. 
Nicholson, 21 Vet. App. 390, 396 (2007), remanded the claim 
back to the Board finding the Board's statement of reasons 
and bases with regard to the duty to assist inadequate 
because it failed to discuss how the duty to assist could 
have been fulfilled when it was never undertaken by the RO - 
since the RO had not reopened the claim.

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance. 

In this case, the RO declined reopening the claim in a March 
2003 rating decision where it clearly considered all new 
evidence and deemed it not material because it did not 
substantially raise the possibility of supporting his claim.  
The RO did not merely indicate a cursory explanation, but 
rather detailed the veteran's newly submitted evidence and 
explained why his claim would still not prevail.  The claim 
was reviewed again and again in subsequent statements of the 
case.  Under these circumstances, although characterized 
differently, the Board essentially reviewed the same evidence 
as the RO, but denied the claim on the merits.  

After the February 2006 decision, the veteran's 
representative presented argument before the CAVC essentially 
requesting AOJ review of the claim on the merits.  
Accordingly, whether there is prejudice, the claim must be 
remanded. 

The veteran alleges his esophagitis is either directly 
related to service or, in the alternative, is secondary to 
his service-connected dental disability.  

The Board denied the claim on the merits finding the most 
probative medical evidence indicated the veteran's 
esophagitis was not likely caused by any dental disease.  
Specifically, the veteran was afforded a dental examination 
in May 2005.  The examiner, in a June 2005 addendum, 
indicated the veteran's dental disability (osteomyelitis and 
pyorrhea alveolaris) did not cause chronic gastrointestinal 
problems.

The veteran, in support of his claim submitted private 
opinions from his private gastroenterologist, Dr. Styne, and 
his private neuro-radiologist, Dr. Bash.  Dr. Styne in 
September and November 2002 statements indicated the 
veteran's reflux esophagitis with Barrett's esophagitis "is 
more likely than not to be connected with his pyorrhea."  
Dr. Styne also linked his esophagitis with gum disease in 
general. 

Dr. Bash, in November and December 2003 statements indicated 
he felt the veteran's "service reflux disease likely caused 
his current Barrett esophagus."

The veteran is only currently service-connected for 
osteomyelitis (a dental disability).  Dr. Styne's opinion 
linking the veteran's esophagitis to pyorrhea, therefore, is 
not determinative because the veteran is not service-
connected for pyorrhea.  Similarly, Dr. Bash's opinion 
linking the veteran's Barrett esophagus to reflux disease is 
not determinative because the veteran is not service-
connected for reflux disease. 

On the other hand, Dr. Styne indicates in a September 2002 
statement that the veteran's esophagitis is related to gum 
disease in general.  Dr. Bash, similarly, does not show a 
causal connection between a dental disability and 
esophagitis, but does indicate there is evidence the 
veteran's reflux disease and Barrett esophagus were directly 
incurred in the military.  

The Board notes, the private statements alone are not 
dispositive because they are based on incomplete or 
inaccurate information.  It is unclear what, if any, service 
medical records or other pertinent medical history Dr. Styne 
reviewed in proffering his opinion.  Dr. Bash reviewed scarce 
service medical records, but for the most part, relied on the 
veteran's reported history in indicating the veteran's reflux 
began while in service.  Medical opinions based on incomplete 
or incorrect factual premise are not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  The Board notes, 
however, that the May 2005 dental examiner did not consider 
whether the veteran's esophagitis could directly be related 
to his military service.

The medical evidence, in short, indicates contrasting 
opinions of whether the veteran's esophagitis may causally be 
related to a dental disability.  There also exists some 
medical evidence of a direct relation to military service. 
Accordingly, the Board concludes the medical evidence is 
insufficient to reach a decision on this claim here and a new 
VA examination is indicated.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2005 to the 
present. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Obtain the veteran's medical records 
from the VA Medical Center in Orlando, 
Florida from October 2005 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a gastrointestinal VA 
examination for the claimed esophagitis 
condition, also claimed as secondary to 
his service-connected dental 
osteomyelitis, to determine the extent and 
likely etiology of any gastrointestinal 
condition found, specifically commenting 
on whether the veteran's GI conditions 
have been caused or aggravated by his 
dental osteomyelitis.   The examiner must 
also specifically render an opinion as to 
whether the veteran's esophagitis is a 
direct result of any incident of his 
military service. 

Pertinent documents in the claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions rendered, 
significantly those of Dr. Styne, Dr. Bash 
and the May 2005 VA dental examiner.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then readjudicate the 
veteran's claim on the merits.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


